Matter of Margaret R.-K. v Kenneth K. (2016 NY Slip Op 01132)





Matter of Margaret R.-K. v Kenneth K.


2016 NY Slip Op 01132


Decided on February 16, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2016

Mazzarelli, J.P., Friedman, Sweeny, Manzanet-Daniels, JJ.


248 247

[*1]In re Margaret R.-K., Petitioner-Appellant,
vKenneth K., Respondent-Respondent.


Law Offices Of Sanford F. Young, P.C., New York (Sanford F. Young of counsel), for appellant.
Cheryl S. Solomon, Brooklyn, for respondent.
Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), attorney for the child.

Order, Family Court, New York County (Marva Burnett, Ref.), entered on or about October 15, 2014, which, after a hearing, awarded sole custody and decision-making authority of the subject child to respondent father, with limited visitation to the mother and no provision for vacations and school breaks, unanimously modified, on the law, to vacate the parental access schedule and remand the matter to the Family Court for reassignment to a different referee, or to a judge, to conduct further proceedings consistent herewith, and otherwise affirmed, without costs. Appeal from order, same court and Referee, entered on or about August 19, 2011, which temporarily placed the child in the father's care with limited visitation, unanimously dismissed, without costs, as moot.
The Referee's finding that it was in the child's best interests to award full custody and decision-making to the father is supported by a sound and substantial basis in the record, including the parties' testimony (see Matter of Xiomara M. v Robert M., 102 AD3d 581, 582 [1st Dept 2013]).
A new hearing concerning parental access and visitation is required to determine, based on up-to-date information, including an interview of the child, the child's best interests with respect to parental access, and to craft a more detailed and comprehensive schedule in an attempt to avoid further conflict. On remand, the proceedings are to be presided over by a different referee, or a judge, on an expedited basis.
We have considered the mother's remaining contentions, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2016
CLERK